106 Ga. App. 480 (1962)
127 S.E.2d 335
POPPELL
v.
SMUTNEY.
39589.
Court of Appeals of Georgia.
Decided September 5, 1962.
Swift, Pease, Davidson & Chapman, W. G. Scranton, Tom S. Slade, for plaintiff in error.
L. B. Kent, Albert W. Stubbs, Hatcher, Smith, Stubbs & Rothschild, contra.
*481 NICHOLS, Presiding Judge.
1. "`In passing on the general grounds of a motion for new trial, this court passes not on the weight but on the sufficiency of the evidence. It is our duty to determine whether the verdict as rendered can be sustained under any reasonable view taken of the proofs submitted to the jury.' Ingram v. State, 204 Ga. 164, 184 (48 SE2d 891)." Farlow v. Brown, 208 Ga. 646, 648 (68 SE2d 903). See also Bibb Cigar &c. Co. v. McSwain, 95 Ga. App. 659, 661 (98 SE2d 128).
2. "One not himself violating the law is not charged with the duty of anticipating that it will be violated by another." Southern Bell Tel. &c. Co. v. Bailey, 81 Ga. App. 20, 25 (57 SE2d 837).
3. The evidence presented by the defendant was not self-contradictory or equivocal so as to require it to be construed most strongly against him.
4. The evidence adduced on the trial supported the verdict for the defendant and the trial court did not err in overruling the plaintiff's motion for new trial.
Judgment affirmed. Frankum and Jordan, JJ., concur.